Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 1, 2022

                                      No. 04-22-00462-CV

                                      Rustton WEBSTER,
                                           Appellant

                                                v.

                                      Ashley WEBSTER,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 19-0189-CV-A
                         Honorable Jessica Crawford, Judge Presiding


                                         ORDER
        Appellant filed a notice of appeal indicating their intention to appeal the trial court’s
ruling from a July 13, 2022 hearing. The district court clerk’s certificate states that there is no
signed order.
       Generally, our appellate jurisdiction is limited to review of final, appealable orders or
judgments. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (noting that
generally “an appeal may be taken only from a final judgment”).
       We order Appellant to show cause in writing within ten days of the date of this order
why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P. 42.3(a);
Lehmann, 39 S.W.3d at 195.
       All other appellate deadlines are suspended pending further order of this court.




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of September, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court